UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 10, 2014 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 1-14174 58-2210952 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Ten Peachtree Place NE Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfythe filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On November 10, 2014, AGL Resources Inc. issued a press release announcing its financial results for the three and nine months ended September 30, 2014.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 7.01Regulation FD Disclosure AGL Resources Inc. will host a conference call and live internet webcast on November 10, 2014 at 9:00 a.m. Eastern Time.A copy of the third quarter 2014 earnings presentation that will be used during the conference call and webcast is attached hereto as Exhibit 99.2 and incorporated by reference herein. The information contained in Items 2.02 and 7.01, as well as Exhibits 99.1 and 99.2 referenced therein, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, unless AGL Resources Inc. expressly so incorporates such information by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press release, dated November 10, 2014, announcing financial results for the three and nine months ended September 30, 2014. Third quarter 2014 earnings presentation, dated November 10, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AGL RESOURCES INC. (Registrant) Date:November 10, 2014 /s/ Andrew W. Evans Executive Vice President and Chief Financial Officer 3 Exhibit Index Exhibit No. Description Press release, dated November 10, 2014, announcing financial results for the three and nine months ended September 30, 2014. Third quarter 2014 earnings presentation, dated November 10, 2014. 4
